Plaintiff in error, Walter Standifer, was convicted at the October, 1911, term of the county court of Pottawatomie county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred fifty dollars and confinement in the county jail for a period of sixty days. The record in this case discloses the fact that there was some incompetent testimony admitted at the trial, but upon the whole case we are unable to say that this judgment should be reversed. In our judgment there is no miscarriage of justice. The plaintiff in error is clearly guilty. Let the judgment of the trial court be affirmed.